DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the application filed on November 1, 2021.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of Abifaker (US 11,188,916). Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with the mitigation of fraudulent transactions conducted over a network.  Claim 1 of Abifaker (US 11,188,916) teaches the limitations in instant claim 1 to receive one or more first data values associated with a buyer…; …compute an overall risk score based on at least one of the one or more first data values…; compare the overall risk score with a threshold score…; and authorize or deny the online transaction based upon the comparison.  Claim 1 of Abifaker (US 11,188,916) does not teach the limitation to perform a check to determine if the online transaction is fraudulent based upon a comparison of at least a subset of the one or more first data values…against a blacklist.  However, instant claim 1 would have been an obvious variation of the invention defined in claim 1 of Abifaker (US 11,188,916) because it would have been obvious to a person having ordinary skill in the art before the time of filing to disclose “techniques for determining the likelihood that an online transaction for the purchase of a good or service…is fraudulent or likely to be fraudulent” (see  Abifaker (US 11,188,916):  col 3, lines 15-25) 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 11 as the claim that represents the claimed invention for analysis and is similar to product Claim 1.  Claim 11 recites the following limitations:

perform a check to determine if the online transaction is fraudulent based upon a comparison of at least a subset of the one or more first data values, the one or more second data values, and the one or more third data values against a blacklist; 
upon passing the check by determining that at least the subset of the one or more first data values, the one or more second data values, and the one or more third data values are not on the blacklist, compute an overall risk score based on at least one of the one or more first data values, the one or more second data values, or the one or more third data values and one or more fraud detection models, wherein the overall risk score represents a likelihood that the online transaction is fraudulent, and wherein the overall risk score is computed by applying a weight to each of the one or more fraud detection models; -26- 4854-6970-0864.1Atty. Dkt. No.: 012474-2427 
compare the overall risk score with a threshold score;  
authorize or deny the online transaction based upon the comparison.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory having computer-readable instructions stored thereon, and one or more processors that execute the computer-readable instructions in Claim 11 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
a memory having computer-readable instructions stored thereon; and 
one or more processors that execute the computer-readable instructions to: receive one or more first data values associated with a buyer, one or more second data values associated with a recipient, and one or more third data values associated with payment information of the buyer, wherein the one or more first data values, the one or more second data values, and the one or more third data values are received in association with a request from the buyer during an online transaction to buy a good or service for the recipient

The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and 11 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (2014/0058914) in view of Wolfe (2012/0246019).   
Regarding claim(s) 1 and 11:
Song teaches:
A non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by one or more processors cause the one or more processors to: receive one or more first data values associated with a buyer, one or more second data values associated with a recipient, and one or more third data values associated with payment information of the buyer, wherein the one or more first data values, the one or more second data values, and the one or more third data values are received in association with a request from the buyer during an online transaction to buy a good or service for the recipient; (Song:  pgh 73, “A computer system may collect all funds transfer transactional details from different data sources, such as wire, ACH, card payments, mobile payments…”)
upon passing the check by determining that at least the subset of the one or more first data values, the one or more second data values, and the one or more third data values are not on the blacklist, compute an overall risk score based on at least one of the one or more first data values, the one or more second data values, or the one or more third data values and one or more fraud detection models, wherein the overall risk score represents a likelihood that the online transaction is fraudulent, and wherein the overall risk score is computed by applying a weight to each of the one or more fraud detection models; (Song:  pgh 45, “In one aspect of the present disclosure, for fraud detection, a computer system calculates a risk score associated with a transaction based on many different factors associated with the transaction.”; pgh 97, “The reference comprises an average, a medium, a weighted average, and/or other statistic.”)
compare the overall risk score with a threshold score; and authorize or deny the online transaction based upon the comparison. (Song:  pgh 46, “…for fraud detection, a computer system blocks the transaction if the fraud risk score of the transaction is over a threshold.”  The disclosure teaches comparing an overall risk score with a threshold and deciding whether to allow a transaction based on the comparison.)
	Song does not teach, however, Wolfe teaches:  
perform a check to determine if the online transaction is fraudulent based upon a comparison of at least a subset of the one or more first data values, the one or more second data values, and the one or more third data values against a blacklist; (Wolfe:  pgh 62, “The system can also monitor, restrict, and/or blacklist the owner if the system finds suspicious activity at any time.”  The disclosure teaches the use of a blacklist to identify transactions with an unacceptable fraud risk.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the invention to have modified the transactional monitoring system of Song to include the fraud prevention teachings of Wolfe to provide a secure and efficient mechanism for fraud prevention (Wolfe:  pgh 9).  

Regarding claim(s) 2 and 12: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Song further teaches:
wherein the one or more processors further execute computer-readable instructions to compute the overall risk score by summing a score contribution of each of the one or more fraud detection models, and wherein the score contribution of a fraud detection model of the one or more fraud detection models is a product of the fraud detection model and the weight assigned to the fraud detection model.  (Song:  pgh 93)

Regarding claim(s) 3 and 13: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Song further teaches:
wherein the one or more processors further execute computer-readable instructions to deny the online transaction based on the overall risk score being greater than the threshold score, and wherein the one or more processors further executes computer-readable instructions to deny the online transaction before the buyer completes the online transaction.  (Song:  pgh 46)

Regarding claim(s) 4 and 14: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Song further teaches:
wherein the one or more first data values comprise data associated with at least one of an identity of the buyer, an IP address of a computing device from which the online transaction is being conducted, a type of browser being used on the computing device for the online transaction, an operating system running on the computing device, or a geographic location of the computing device, wherein the one or more second data values comprise data associated with at least one of a name of the recipient, an e-mail or mailing address of the recipient, a phone number of the recipient, or a relationship between the buyer and the recipient, and wherein the one or more third data values comprise data associated with the identity of the buyer, the phone number of the buyer, the mailing address of the buyer, the e-mail address of the buyer, a billing address of the buyer, a payment card number, a card verification value, or a payment card expiration date.  (Song:  pgh 26)

Regarding claim(s) 5 and 15: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Wolfe further teaches:
wherein the check determines whether any of the one or more first data values, the one or more second data values, and the one or more third data values were previously used to conduct fraudulent transactions, and wherein the one or more processors further execute computer-readable instructions to pass the check upon determining that none of the one or more first data values, the one or more second data values, and the one or more third data values match any value on the blacklist.  (Wolfe:  pgh 62)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the invention to have modified the transactional monitoring system of Song to include the fraud prevention teachings of Wolfe to provide a secure and efficient mechanism for fraud prevention (Wolfe:  pgh 9).  

Regarding claim(s) 6 and 16: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Song further teaches:
wherein a fraud detection model of the one or more fraud detection models is based on relationship between the buyer and the recipient, and wherein the one or more processors further execute computer-readable instructions to: -24- 4854-6970-0864.1Atty. Dkt. No.: 012474-2427 identify a set of attributes of the buyer and the recipient based on the one or more first data values, the one or more second data values, and the one or more third data values; (Song:  pgh 90)
search one or more sources to determine information about the buyer and the recipient; (Song: pgh 172)
assign a score contribution of the fraud detection model to the overall risk score based on a number of the set of attributes that are verified based on the information determined from the one or more sources.  (Song:  pgh 100)

Regarding claim(s) 7 and 17: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Song further teaches:
wherein a fraud detection model of the one or more fraud detection models is based on an e-mail address of the buyer or the recipient, and wherein the one or more processors further execute computer-readable instructions to assign a score contribution of the fraud detection model to the overall risk score based on at least a subset of a legitimacy of the e-mail address, a domain name of the e-mail address, and a string of characters in the e-mail address. (Song:  pgh 128)

Regarding claim(s) 9 and 19: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Song further teaches:
wherein a fraud detection model of the one or more fraud detection models is based on a merchant associated with the online transaction, and wherein the one or more processors further execute computer-readable instructions to assign a score contribution of the fraud detection model to the overall risk score based on one or more statistics associated with the merchant or a line of business of the merchant.  (Song:  pgh 64)

Regarding claim(s) 10 and 20: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Song further teaches:
wherein the threshold score comprises a low value and a high value, (Song:  pgh 86)
and wherein the one or more processors further execute computer-readable instructions to: deny the online transaction upon determining that the overall risk score is greater than the high value; approve the online transaction upon determining that the overall risk score is lower than the low value; (Song:  pgh 46)
or request a manual review of the online transaction upon determining that the overall risk score is greater than the low value and less than the high value before denying or approving the online transaction.  (Song:  pgh 207)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song/Wolfe in view of Cohen Ganor (US 2014/0067656).   
Regarding claim(s) 8 and 18: 
The combination of Song/Wolfe, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Cohen Ganor further teaches:
wherein a fraud detection model of the one or more fraud detection models is based on an IP address of a computing device from which the online transaction is conducted, and wherein the one or more processors further execute computer-readable instructions to assign a score contribution of the fraud detection model to the overall risk score based on a number of transactions from the IP address in a predetermined time period.  (Cohen Ganor: pgh 110)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the invention to have modified Song/Wolfe to include the teachings of Cohen Ganor because “current fraud detection methods and technologies may fail to address subtle cases of fraud, where the transaction itself may appear genuine” (Cohen Ganor:  pgh 2).  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Ha (US 2012/0226579) discloses systems and methods for fraud detection based on social data.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
September 26, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698